This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 DIEGO QUINTANA

 3                  Plaintiff-Appellee,

 4 v.                                                                            No. 34,970

 5 ABRAN TAPIA,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
 8 Matthew J. Sandoval, District Judge

 9   Sommer Karnes & Associates, LLP
10   Karl H. Sommer
11   James R. Hawley
12   Santa Fe, NM

13 for Appellee

14 Abran Tapia
15 Upland, CA

16 Pro Se Appellant


17                                 MEMORANDUM OPINION

18 VIGIL, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired. AFFIRMED.

4   {2}   IT IS SO ORDERED.


5                                             _______________________________
6                                             MICHAEL E. VIGIL, Chief Judge


7 WE CONCUR:



8 ___________________________________
9 LINDA M. VANZI, Judge



10 ___________________________________
11 TIMOTHY L. GARCIA, Judge




                                          2